Title: Albert Gallatin to Thomas Jefferson, 7 June 1816
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            New York 7th June 1816
          
          I have received your’s of 16th ulto, and, from Dufief, the work of Mr Tracy, for La Fayette. I had become acquainted with Mr T. at Paris, think highly of him and of his book, and will be anxious to See that on political economy.
          I do not precisely understand what is the subject to which you allude, when speaking of the feeling excited in Virginia by Some proceedings of Congress. But whatever that may be, I must believe that such feeling if spontaneous is correct.
          We expect to sail on Sunday next. Your letters will be duly delivered. Accept the assurance of my respectful attachment and best wishes.   Your obedient Servant
          Albert Gallatin
        